ORDER '
PER CURIAM.
Granted.
Defendant contends that the prosecutor is bound by his pretrial plea agreement for a two-year sentence (which was approved and actually imposed by the trial court), since the prosecutor had it within his power at that time to fulfill the bargain by reducing the charge to permit the imposition of a two-year sentence. If there was a plea agreement which included as a principal component a specified sentence, the prosecutor arguably made an implicit promise to arrange for a bargain in which a two-year sentence is legal, so that the prosecutor was not at liberty to repudiate the bargain simply because he chose a course of action which resulted in an illegal sentence.
Accordingly, the case is remanded to the district court with instructions to conduct a hearing on the scope of the plea bargain and to reconsider the issue of whether the defendant may require the prosecutor to fulfill the.plea agreement.